270 S.W.3d 519 (2008)
STATE of Missouri, Respondent,
v.
Donald Eugene NICKENS, Appellant.
No. WD 68965.
Missouri Court of Appeals, Western District.
December 9, 2008.
Ellen H. Flottman, Esq., Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. and Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD L. LOWENSTEIN and JAMES M. SMART, JJ.

ORDER
PER CURIAM:
Appellant was convicted following a jury trial of murder in the second degree, § 565.021, and armed criminal action, § 571.015. Appellant was sentenced to twenty-five years imprisonment on the murder charge and ten years imprisonment on the armed criminal action charge, to be served consecutively. Appellant challenges the sufficiency of the evidence to support his convictions. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).